; Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 1of8

Eric James Borrell

Case Organizer

8884 Tournament Dr.
Washington Township, MI 48094
(586) 551-1276

Qualified to Represent Myself

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

Eric James Borrell Case No.:

Case Organizer, COMPLAINT, Dispute of Final -50
Document and Request for Return to

Against the following elements of the Full Time Navy

Department of Defense:

epepe . . a
Naval Facilities Engineering Command

Washington Case: 1:19-cv-01160 JURY DEMAND
Assigned To : Unassigned

Assign. Date : 4/19/2019

Respondent, Description: Employ. Discrim. (H-DECK)

THE PEOPLE OF THE UNITED STATES OF
AMERICA,

By their attorney,

‘Attorney for federal District Court of the
District of Columbia

 

 

For the United States District Court for the District of Columbia, to the honorable presiding
pry

 

  
   

 

i
judge, Greetings: oO myer }
2 7 ee %

APR | 9 2019 “yh

 

 

 

Angela D. Caesar, Clerk of Court ,
US. District Court, District ef Columbia

 

 
Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 2 of 8

STATUTES INVOLVED
List of statutes involved:

The Americans with Disabilities Act of 1990 (42 U.S.C. § 12101)
: Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 3 of 8

UNITED STATES DISTRICT AND BANKRUPTCY
COURTS FOR THE DISTRICT OF COLUMBIA

COMPLAINT

|. Time in Question for Case

The time in question as repeatedly mentioned in this case refers to the time Case Organizer Eric Borrell
spent as Full Time Naval Service in Washington D.C. and greater area including Bethesda, MD during
reassignment, or regional-engineer assignment, to or in Naval Facilities Engineering Command
Washington between 22-23 February 2012 and 19 January 2014.

ll. Timeliness of Dispute and Request

In the previous five years plus since separation Case Organizer Eric Borrell has considered every other
option in pursuit of returning to Full Time Navy. At the time of filing this case the organizer has applied to
and has failed to be selected in approximately sixty (60) Community Planner or Interdisciplinary
Community Planner/Architect/Civil Engineer positions in the Navy. Going by official records including
salary, promotions and standard personnel actions during his Full Time Naval service the organizer is at
minimum, arguably the most qualified person in the history of the U.S. Navy for these positions giving fair
consideration to past divisions between military, civilian, and Naval service within the Navy. Thus, at time
of this filing the organizer has concluded that negative connotation from the final -50 document has
unfairly done damage to reputation amongst selection managers for return to Full Time service.

lll. Location of Filing{s)

At time of filing Case Organizer would like to make it clear to the court there was no easy decision on
jurisdiction of filing. Given the Navy’s global and geographical presence involving multiple underlying
geographies within the United States District Court boundaries complicated the matter. Decision has been
made to file originally in the United States District Court for the District of Columbia due to when and
where a majority of the time in question took place involving the case organizer and dispute with Naval
Facilities Engineering Command Washington (NAVFAC Washington). If requested, the case organizer will
file duplicate copies of the case to additional United States District Courts as required.

IV. Reasons for COMPLAINT, Disputing the final -50 Document and Request for Return to Full Time
Navy

a. At the time in question, based on the previously stated and documented salary, promotions,
personnel actions as well as requirements as documented in the internet Naval Facilities Assets
Data Store (iNFADS) database the organizer was/is arguably preponderant provider to the Navy.
Given this position the organizer asks the court if it was fair for a decision to be made by one
person only, Deputy Public Works Officer Caroline Koch, without his permission or input, and
without permission or input from a working group — for example, other supervisors and human
resources personnel at NAVFAC Washington.

b. Inand around the time in question organizer Eric Borrell was Naval Service. Naval service defined
as military and civilian service, is therefore also military service. Despite this the decision and
document came from only one civilian. Organizer asks the court if this was fair?
Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 4of8

In the time leading up to issue of the final -50 Eric Borrell was at his residence in Washington D.C.
Communication by U.S. mail and phone had been occurring between the Command, NAVFAC
Washington and the case organizer. Because this back and forth communication took place it is
obvious the command knew of his address and physical location. Despite this the final -50 was
issued containing the term AWOL. For clarification a civilian AWOL just means using up leave time.
Military AWOL means one goes missing and abandons their own country and people. In opinion
of Case Organizer, this was a malicious way to play both sides of the meaning and attempt to
damage his future. This became the case because future events for return to Full Time service
required submission of the -50 as a part of an application package to selection managers. Case
Organizer makes these statements and accusations towards NAVFAC Washington and asks the
court if it was fair?

During the time in question a telework agreement was signed by DPWO Caroline Koch allowing
work from a virtual installation to be completed by Case Organizer Eric Borrell. This factor was
never considered in the decision made affecting separation. Working from residency (a virtual
installation) was only assumed to be non-productive. Case Organizer asks the court if this was
fair?

At the time in question Case Organizer was/is arguably preponderant provider to the Navy. This
is fully documentable, and once again is based on previous salary, promotions, personnel actions
and in originally produced Navy information technology systems. Case Organizer makes
COMPLAINT to the court with accusation there was a malicious intent by NAVFAC Washington to
remove him during the time in question. Case Organizer asks the court if his removal was fair?
Case Organizer Eric Borrell asks the court what he has ever done unethically in the Navy.

Case Organizer Eric Borrell asks the court to weigh documented history of successful performance
which is all verifiable in -50 personnel actions (and performance appraisals) in 5 years, 10 months,
16 days of Full Time Naval Service versus the decision made on the final -50 in 1 day, and question
if it was unfair at the minimum?

In the time in question Case Organizer was blocked from physical registration in boot camp as a
part time Seabee in the Naval Facilities Engineering Command Reserve Force. This occurred in
summer 2013. Blocking of the travel order can be proved in the Defense Travel System (DTS). Up
to the time given his successful performance was it fair for NAVFAC Washington to block this
travel order with no supporting reasons? Electronic registration into the Naval Facilities
Engineering Command Reserve Program continued anyway and Case Organizer has not been able
to receive direct pay from the Navy in this role. Organizer has worked part-time in a non-pay
status since 19 January 2014. Giving all considerations to his specific situation in the Navy Reserve,
Case Organizer questions if itis fair there has yet to be an option for activation to Full Time service
and pay?

During the time in question leading to official separation approved on 19 January 2014 Case
Organizer was contacted by DPWO Caroline Koch while he was in combination of on leave and
working from home from his residence. The DPWO directed Case Organizer to write a statement
to defend his position to stay in the government Full Time. Case Organizer completed the
statement and sent it to the DPWO. Without providing an opportunity to discuss the situation
further in person with a follow-up meeting the DPWO made the decision to force Case Organizer’s
separation without a follow-up. In the opinion of Case Organizer Eric Borrell the follow-up was
fully expected before being unexpectedly blind-sided by the decision and subsequent delivery of
the final -50 document. The case organizer asks the court if this was fair?

Following separation from Full Time on 19 January 2014 Case Organizer Eric Borrell lost his
security clearance based on falsely inputted informational sources by NAVFAC Washington. This
information was false and contained no supporting documentation. Taking of his security
Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 5of 8

clearance {loss of jurisdiction) would be a contributing factor preventing Case Organizer from
working Full Time in his own field for approximately the next four years. The case organizer asks
the court if this was fair?

k. In and around the time in question it was talked about by some of Eric Borrell’s co-workers
involved that there was a fear of him in days following the Navy Yard shooting. The Case Organizer
feels comparisons to a terrorist was another example of malicious intent being used against him
by NAVFAC Washington. Case Organizer asks the court was this fair?

|. During the time in question the case organizer had been on various types of leave, one including
medical leave covered under the family medical leave act. The case organizer sites the primary
factor(s) contributing to his medical status being the aforementioned reasons. The case organizer
asks if it was fair for NAVFAC Washington to take the actions it did leading to his separation and
not factor in medical considerations as well as violate the Americans with Disabilities Act of 1990
(42 U.S.C. § 12101). Case Organizer asks the court if this was fair?

m. During the time in question the case organizer had received successful performance appraisals
that were signed for approval by DPWO Caroline Koch. The DPWO was the case organizer’s
Supervisory Architect responsible for professional performance approval. The case organizer asks
if it was fair for the actions described above to be taken against him although his performance
was at a successful level?

V. Gray Areas to Address

As previously noted the case organizer at the time in question had been in the Naval Service. It is asked
to be noted that the previously mentioned reasons for the COMPLAINT addressed gray areas are an effort
for fairness in the reality of his service being both military and civilian. Case Organizer further stresses it
is not an attempt to unfairly take advantage of both sides as he believes was done to him. For further
clarification, if requested, Case Organizer is willing to communicate on additional gray areas.

n. Addressing a gray area, for the time in question it was unclear if organizer was officially assigned
to NAVFAC Washington (Reassignment) or temporarily on Regional-Engineer assignment from
Naval Facilities Engineering Command Southeast (NAVFAC Southeast) in NAVFAC Washington.
Since organizer spent the majority of his Naval career in NAVFAC Southeast, and it was unclear
the exact meaning of the term Reassignment, he asks if fair for NAVFAC Washington to make this
decision without any say from NAVFAC Southeast, who was by gray area argument his home
Command.

o. An additional gray area to address was the complications of a tri-level organizational manpower
structure that existed during the time in question. Reiterating, this included Military, Civilian, and
Naval Service. The case organizer states that amongst his peers and supervisors it was difficult to
determine who was what in terms of ranking. Case organizer makes statement that in the straight
military command line CDR Burr Vogel, the Public Works Officer (PWO) was his military supervisor
during the time in question. Case organizer points out that his military supervisor had no say or
input in the decision made and asks if it was fair? Reiterating from above, based on previous
salary, promotions, personnel actions and requirements the case organizer arguably held the
most positive weight in the Navy of his peers and supervisors. Case organizer is not asking the
committee to rule on these two (2) factors as prevailing to the decision made but only consider
them in fairness for the relief requested in this case.

VI. Request for Relief
Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 6 of 8

1. Based on the above reasons for fairness the organizer requests the terminology be changed in the
final -50 document as was approved on 19 January 2014. Request is to recognize the entirety of
the case organizer’s overall Naval career and amend wordings that have been detrimental
towards return to Full Time service. On the final -50 document (enclosure) the following is
requested:

a. For box 5-B. Nature of Action: change from ‘Removal’ to ‘Separation’

b. For boxes 5-C. Code + 5-D. Legal authority erase terminologies with relationship to
original term ‘Removal’ in box 5-B.

c. For box 6-B. Nature of action populate with data element ‘Reserve Force’ and for box 6-
A. Code populate with corresponding proposed code in box 6-B. Nature of Action.

d. For box 45. Remarks in second line change from Reason(s) for removal: ‘Absence without
leave’. ; to Reason(s) for Separation: ‘Expiration of Term of Service’.;

2. Case Organizer Eric Borrell requests immediate relief for return to Full Time Navy through
activation to Full Time via the Naval Reserve Force. Full time relief is requested to a lateral position
with time cost of living adjustments from salary of 83183.00 at the time of separation on 19
January 2014. As referenced in section .IV letter h. above regarding the reserve force program,
the request for relief is in the Naval Civil Engineering Core (CEC) school in Port Hueneme, CA— the
original program destination location. Or, anywhere else within the Naval Facilities Engineering
Command there is requirement for a lateral position as a Full Time Community Planner or
Interdisciplinary Community Planner/Architect/Civil Engineer.

Enclosures:

-50 document dated 19 January 2014

Application to Proceed in Forma Pauperis

Civil Cover Sheet

Consent to Proceed Before a United States Magistrate Judge
Summons in a Civil Action

Summons-FOIA

Motion for Leave to File

Certificate of Service
' Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 7 of 8

MOTION FOR LEAVE TO FILE
In the

UNITED STATES DISTRICT AND BANKRUPTCY
COURTS FOR THE DISTRICT OF COLUMBIA

{, Case Organizer Eric Borrell request a Motion for Leave to File by mail because | do not live in close

proximity to the physical court located at 333 Constitution Avenue, N.W., Washington D.C. 20001.
My current residence is at 8884 Tournament Drive, Washington Township, Mi 48094.

Date: 04/16/2019

 

Applicant’s Signature: Soin he ool.
5 ¢

Printed Name: ERIC J. BORRELL

 
, Case 1:19-cv-01160-CJN Document1 Filed 04/19/19 Page 8 of 8

CERTIFICATE OF SERVICE

| hereby certify that a true and correct copy of the foregoing COMPLAINT, Dispute of Final -50 Document
and Request for Return to Full Time Navy was served by first-class mail, postage prepaid, on the 17" day
of

April, 2019, upon:

Naval Facilities Engineering Command Washington
1314 Harwood St., SE, Building 212
Washington Navy Yard, DC 20374-5018

ATTN: Commanding Officer

Date: 04/16/2019

 

Applicant’s Signature: Ge. Lf. ono ll.
Y

Printed Name: ERIC J. BORRELL

 
